EXHIBIT 10.8

          AMENDMENT NUMBER FIVE TO REVOLVING CREDIT AGREEMENT

          This AMENDMENT NUMBER FIVE TO REVOLVING CREDIT AGREEMENT (this
“Amendment”), dated as of July 1, 2005, is entered into among NATIONAL TECHNICAL
SYSTEMS, INC., a California corporation (“Parent”), NTS TECHNICAL SYSTEMS, a
California corporation, dba National Technical Systems (“NTS”), XXCAL, INC., a
California corporation (“XXCAL”), APPROVED ENGINEERING TEST LABORATORIES, INC.,
a California corporation (“AETL”), ETCR, INC., a California corporation
(“ETCR”), ACTON ENVIRONMENTAL TESTING CORPORATION, a Massachusetts corporation
(“Acton”), PHASE SEVEN LABORATORIES, INC., a California corporation (“Phase
Seven”), and one or more Subsidiaries of Parent, whether now existing or
hereafter acquired or formed, which become party to the Agreement (as defined
below) by executing an Addendum in the form of Exhibit 1 of the Agreement (NTS,
XXCAL, AETL, ETCR, Acton, Phase Seven and such other Subsidiaries are sometimes
individually referred to herein as a “Subsidiary Borrower” and collectively
referred to herein as “Subsidiary Borrowers”, and Subsidiary Borrowers and
Parent are sometimes individually referred to herein as a “Borrower” and
collectively referred to herein as “Borrowers”), the financial institutions from
time to time parties hereto as Lenders, whether by execution hereof or an
Assignment and Acceptance in accordance with Section 11.5(c) of the Agreement,
and Comerica Bank, in its capacity as contractual representative for itself and
the other Lenders (“Agent”), with reference to the following facts:

          A.          Borrowers (other than Phase Seven), Agent and Lenders
previously entered into that certain Revolving Credit Agreement, dated as of
November 21, 2001, as amended by that certain Amendment Number One to Revolving
Credit Agreement, dated as of July 17, 2002, that certain Amendment Number Two
to Revolving Credit Agreement, dated as of November 25, 2002, that certain
Amendment Number Three to Revolving Credit Agreement, dated as of July 21, 2003,
and that certain Amendment Number Four to Revolving Credit Agreement, dated as
of July 30, 2004 (as amended, the “Agreement”);

          B.          Borrowers (other than Phase Seven) and Agent, in its
capacity as Agent for the Lenders, entered into that certain Security Agreement,
dated as of November 21, 2001 (the “Security Agreement”);

          C.          Concurrent herewith, Phase Seven is executing and
delivering an Addendum to Revolving Credit Agreement and an Addendum to Security
Agreement in order to become a Borrower under the Agreement and the Security
Agreement; and

          D           Borrowers, Agent and Lenders desire to further amend the
Agreement in accordance with the terms of this Amendment.

          NOW, THEREFORE, in consideration of the foregoing, the parties hereto
hereby agree as follows:

          1.          Defined Terms. All initially capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the
Agreement.

22

--------------------------------------------------------------------------------



          2           Amendments to the Agreement.

          2.1          Borrowers. All references to “Borrowers” in the Agreement
shall include Phase Seven.

          2.2           Definitions.

          (a)           The following definitions set forth in Section 1.1 of
the Agreement are hereby amended in their entirety as follows:

 

 

 

          “Borrowing” means a borrowing of Revolving Loans or Equipment Loans
from the Revolving Loan Lenders or Equipment Loan Lenders, as applicable,
pursuant to the terms and conditions hereof.

 

 

 

          “Commitment” means a Lender’s Revolving Credit Commitment, Term Loan
Commitment, and/or Equipment Loan Commitment, as the context requires.

 

 

 

          “Consolidated Adjusted Net Income” means, with respect to any period,
the consolidated net income of Borrowers and the Subsidiaries after all federal,
state and local income taxes reflected on Borrowers’ Financial Statement for
such period, calculated in accordance with GAAP plus (x) any non-cash
compensation paid to Borrowers’ and the Subsidiaries’ officers, directors and
employees, including non-cash stock option expense determined in accordance with
FAS 123R and (y) the write-off of goodwill, if any, as required by FASB 142.

 

 

 

          “Debt Service Coverage Ratio” means, with the exception of test dates
July 31, 2005 and October 31, 2005, for the rolling four fiscal quarter period
ending on the date of determination, the ratio of (i) the sum of: (1)
Consolidated Adjusted Net Income for such period, plus (2) each Borrower’s and
the Subsidiaries’ consolidated depreciation and amortization expense for such
period (including any non-cash compensation paid to Borrowers’ and the
Subsidiaries’ officers, directors, employees, and agents), minus (3) any
Distributions paid or Capital Stock of each Borrower acquired or any other
action taken under Section 7.10 during such period, plus or minus (4) any change
in Borrowers’ deferred federal or state taxes during such period, minus (5)
unfunded cash Capital Expenditures during such period (including any fixed
assets acquired pursuant to a Permitted Acquisition), to (ii) the sum of: (1)
the current portion of Borrowers’ long term Debt that came due during such
period, plus (2) the current portion of Borrowers’ Capital Lease Obligations
that came due during such period. For test dates July 31, 2005 and October 31,
2005, the calculations of Debt Service Coverage Ratio shall be based on the
annualized year to date numbers.

 

 

 

          “Fees” means the Closing Fee, the Facility Fee, the Equipment Fee, the
Late Payment Fee, the Letter of Credit Fees and the Audit Fees.

23

--------------------------------------------------------------------------------



                        “Interest Payment Date” means:

 

 

 

                    (i)           with respect to each Prime Lending Rate
Portion, the last day of each and every month commencing the last such day after
the making of such Loan, and the Equipment Loans Maturity Date (in the case of
the Equipment Loans), the Revolving Loans Maturity Date (in the case of the
Revolving Loans), and the Term Loans Maturity Date (in the case of the Term
Loans);

 

 

 

                    (ii)           with respect to each LIBOR Lending Rate
Portion, the earlier of: (1) the last day of the Interest Period with respect
thereto, or (2) if the Interest Period has a duration of more than three months,
every LIBOR Business Day that occurs during such Interest Period every three
months from the first day of such Interest Period; and

 

 

 

                    (iii)           with respect to the COF Lending Rate Loans,
the last day of each and every month, and the Equipment Loans Maturity Date.”

 

 

 

                    “Loans” means the Revolving Loans, the Term Loans and the
Equipment Loans (each, a “Loan”).

 

 

 

                    “Notes” means, collectively, the Revolving Notes, the Term
Notes and the Equipment Loans Notes (each, a “Note”).

 

 

 

                    “Revolving Loans Maturity Date” means August 1, 2007.

 

 

 

                    “Total Commitment Percentage” means, with respect to any
Lender, the percentage equal to sum of such Lender’s Revolving Loan Commitment,
Term Loan Commitment, and Equipment Loan Commitment, divided by the Total
Credit.”

 

 

                          (b)           The definition of “Interest Period” in
Section 1.1 of the Agreement is hereby amended to amend clause (iii) to read as
follows:

 

 

 

                    (iii)           no Interest Period respecting a Revolving
Loan may extend beyond the Revolving Loans Maturity Date, and no Interest Period
respecting the Term Loans may extend beyond the Term Loans Maturity Date.

 

 

                           (c)          The following definitions are hereby
added to Section 1.1 of the Agreement in alphabetical order:

 

 

 

                    “Amendment Date” means the date when all of the conditions
set forth in Section 4 of Amendment No. 5 have been fulfilled to satisfaction of
Agent and counsel.

 

 

 

                    “Amendment No. 5” means that certain Amendment Number Five
to Revolving Credit Agreement, dated as of July 1, 2006, among Borrowers, Agent
and Lenders.

24

--------------------------------------------------------------------------------



 

 

 

          “COF” means the ratedetermined by Agent, in its sole discretion, from
time to time as its cost of funds, as such rate may change from time to time.

“COF Lending Rate” means the sum of the COF (as of the date the Equipment Loans
have been converted to COF Lending Rate Loans pursuant to Borrowers’ exercise of
their option under Section 2.4(a)(iii)) plus two and one half percentage points
(250 basis points).

          “COF Lending Rate Loans” means the Equipment Loans if the Borrower has
elected to convert all of such Loans to bear interest at the COF Lending Rate
pursuant to Section 2.4(a)(iii).

          “Equipment” has the meaning given to such term in the Security
Agreement.

          “Equipment Fee” has the meaning given to such term in Section 2.15(e).

          “Equipment Loan Commitment” means, with respect to any Equipment Loan
Lender, the amount indicated under such Lender’s name on Schedule 1.1 C under
the heading Equipment Loan Commitment or, in the case of any Lender that is an
assignee Lender pursuant to Section 11.5(c), the amount of the assigning
Lender’s Equipment Loan Commitment assigned to such assignee Lender
(collectively, the “Equipment Loan Commitments”).

          “Equipment Loan Commitment Percentage” means, with respect to any
Equipment Loan Lender, the percentage indicated on Schedule 1.1 C under the
heading Equipment Loan Commitment Percentage or, in the case of any Lender that
is an assignee Lender pursuant to Section 11.5(c), the percentage of the
assigning Lender’s Equipment Loan Commitment assigned to such assignee Lender.

          “Equipment Loan Lender” means each of the Lenders indicated on
Schedule 1.1 C under the heading Equipment Loan Lenders, and also means any
assignee of such Lender pursuant to Section 11.5(c).

          “Equipment Loans” has the meaning given to such term in Section
2.3(a). “Equipment

          Loans Conversion Date” means June 30, 2006.

          “Equipment Loans Maturity Date” means June 30, 2010.

          “Equipment Loans Notes” means, collectively, the promissory notes
executed by each Borrower to the order of each Lender pursuant to Section
2.11(a) to evidence such Lender’s Equipment Loans.

          “Prepaid Principal Amount” means the principal balance of the COF
Lending Rate Loans that Borrowers have elected to prepay, or the amount of the
principal balance of the COF Lending Rate Loans that Borrowers must prepay
because of acceleration, as the case may be.

          “Prepayment Amount” means:

                    (i)          If the Prepaid Principal Amount exceeds Seven
Hundred Fifty Thousand Dollars ($750,000), then the Prepayment Amount is the sum
of: (x) the Prepaid Principal

25

--------------------------------------------------------------------------------



Amount; (y) interest accruing on the Prepaid Principal Amount up to, but not
including, the Prepayment Date; (z) Five Hundred Dollars ($500.00); plus the
present value, discounted at the Reinvestment Rates of the positive amount by
which (A) the interest the Equipment Loan Lenders would have earned had the
Prepaid Principal Amount not been paid prior to the Equipment Loans Maturity
Date at the COF Lending Rate, exceeds (B) the interest the Equipment Loan
Lenders would earn by reinvesting the Prepaid Principal Amount at the
Reinvestment Rates.

                    (ii)           If the Prepaid Principal Amount is Seven
Hundred Fifty Thousand Dollars ($750,000) or less, then the Prepayment Amount is
the sum of: (x) the Prepaid Principal Amount; (y) interest accruing on the
Prepaid Principal Amount up to, but not including, the Prepayment Date; plus (z)
an amount equal to two percent (2%) of the Prepaid Principal Amount.

          “Prepayment Date” means the date of any prepayment of the COF Lending
Rate Loans pursuant to Section 2.16(c).

          “Reinvestment Rates” mean the per annum rates of interest equal to one
half percent (1/2%) above the rates of interest reasonably determined by Agent
to be in effect not more than seven (7) days prior to the Prepayment Date in the
secondary market for United States Treasury Obligations in amount(s) and with
maturity(ies) which correspond (as closely as possible) to the COF Lending Rate
Loans being prepaid.

          “Term Loan Commitment” means, with respect to any Term Loan Lender,
the amount indicated opposite such Lender’s name on Schedule 1.1 C under the
heading Term Loan Commitment or, in the case of any Lender that is an assignee
Lender pursuant to Section 11.5(c), the amount of the assigning Lender’s Term
Loan Commitment assigned to such assignee Lender (collectively, the “Term Loan
Commitments”).

          “Term Loan Commitment Percentage” means, with respect to any Term Loan
Lender, the percentage indicated on Schedule 1.1 C under the heading Term Loan
Commitment Percentage or, in the case of any Lender that is an assignee Lender
pursuant to Section 11.5(c), the percentage the assigning Lender’s Term Loan
Commitment assigned to such assignee Lender.

          “Term Loan Lender” means each of the Lenders indicated on Schedule 1.1
C under the heading Term Loan Lenders, and also means any assignee of such
Lender pursuant to Section 11.5(c).

          “Term Loans Maturity Date” means June 30, 2010.

26

--------------------------------------------------------------------------------



“Term Notes” means, collectively, the promissory notes executed by each Borrower
to the order of each Lender pursuant to Section 2.11(a) to evidence such 
Lender’s Term Loan.

          “Total Credit” means $21,000,000.

2.3     Term Loans. Section 2.2 of the Agreement is hereby amended as follows:

          2.2          The Term Loans.

          (a)          Several Term Loans. Subject to the terms and conditions
hereof, each Term Loan Lender severally agrees to make a term loan (each a “Term
Loan” and collectively the “Term Loans”) to Borrowers on the Amendment Date, in
an amount equal to each such Term Loan Lender’s Term Loan Commitment, the
proceeds of which shall only be used for the purposes allowed in Section 7.1(c).
Each Term Loan Lender shall make the amount of such Lender’s Term Loan available
to Agent in same day funds, not later than 9:00 a.m. (Pacific time), on the
Amendment Date. After Agent’s receipt of the proceeds of such Term Loans, upon
the effectiveness of Amendment No. 5, Agent shall apply the proceeds of such
Term Loans to repay $2,500,000 of Revolving Loans outstanding on the Amendment
Date.

          (b)          Amortization. Borrowers shall pay sixty monthly principal
reduction payments on the Term Loans, each in the aggregate amount of $41,667.
Each such payment shall be due and payable on the last day of each month
commencing July 31, 2005 and continuing on the last day of each succeeding
month. On the Term Loans Maturity Date, the outstanding principal balance, and
all accrued and unpaid interest under the Term Loans shall be due and payable in
full. Borrowers may prepay the Term Loans at any time, in whole or in part,
without penalty or premium except as otherwise required by Section 2.7(a) with
respect to repayments of LIBOR Lending Rate Portions. All principal amounts so
repaid or prepaid may not be reborrowed. Borrowers shall give Agent at least two
(2) LIBOR Business Days’ prior written notice of any prepayment of a LIBOR
Lending Rate Portion, upon receipt of which, Agent shall promptly give notice to
each Term Loan Lender. Upon receipt of any such notice of a prepayment, Agent
shall promptly notify each Term Loan Lender thereof. Agent shall, promptly
following its receipt of any payment or prepayment of the Term Loans, distribute
to each Term Loan Lender its pro rata share (based upon the principal amounts
outstanding) of all amounts received by Agent pursuant to this Section 2.2 for
each such Term Loan Lender’s respective account. All prepayments shall be
applied toward scheduled principal reductions payments owing under this Section
2.2 in inverse order of maturity.

27

--------------------------------------------------------------------------------



2.4      Equipment Loans. Section 2.3 of the Agreement is hereby amended as
follows:

          2.3          Equipment Loans.

          (a)           Several Equipment Loans. Subject to the terms and
conditions hereof, from the Amendment Date up to but not including the Equipment
Loans Conversion Date, each Equipment Loan Lender severally agrees to make a
series of term loans (each, an “Equipment Loan” and collectively the “Equipment
Loans”) to or for the benefit of Borrowers, in an amount equal to such Equipment
Loan Lender’s Equipment Loan Percentage of each Borrowing of Equipment Loans, up
to an aggregate amount not to exceed such Equipment Loan Lender’s Equipment Loan
Commitment. Each Borrowing consisting of Equipment Loans shall be advanced
directly to the applicable vendor or Borrower, as Borrowers may request. The
foregoing to the contrary notwithstanding, (i) each Borrowing consisting of
Equipment Loans shall be in an amount, as determined by the Equipment Loan
Lenders, not to exceed 100% of Borrowers’ invoice cost (net of shipping,
freight, installation, and other so-called “soft costs”) of new Equipment that
is to be purchased by Borrowers with the proceeds of such Borrowing, or new
Equipment that has been purchased and accepted by Borrowers within 30 days prior
to the date of such Borrowing, (ii) the Equipment that is to be acquired or that
has been purchased by Borrowers must be acceptable to the Equipment Loan Lenders
in all respects, and, except for any Equipment that is or will be installed on
any Real Property Collateral upon delivery to Borrowers, not be a fixture, and
not be intended to be affixed to real property or to become installed in or
affixed to other goods unless waivers or fixture filings acceptable to the
Equipment Loan Lenders and Agent have been obtained, and (iii) the Equipment
Loan Lenders shall have no obligation to fund any Equipment Loans hereunder to
the extent that the making thereof would cause the then outstanding amount of
all Equipment Loans to exceed the aggregate Equipment Loan Commitments. On the
Equipment Loans Conversion Date, each Equipment Loan Lender’s obligations to
make Equipment Loans to Borrowers shall cease. Each Borrowing of Equipment Loans
shall be in a minimum amount of $100,000.

          (b)          Payments. From the Amendment Date until the Equipment
Loans Conversion Date, no principal payments shall be due on the outstanding
Equipment Loans; provided that Borrowers shall make interest payments thereon
during such period in accordance with Section 2.4. The aggregate amount of all
Equipment Loans outstanding on the Equipment Loans Conversion Date shall be
repayable in equal monthly installments of principal, each such installment in
an amount equal to 1/48th of the aggregate principal amount of Equipment Loans
outstanding on the Equipment Loans Conversion Date, and such installments to be
due and payable on the last day of each month commencing July 31, 2006 and
continuing on the last day of each succeeding month until the Equipment Loans
Maturity Date, whereupon the entire remaining unpaid principal balance of the
Equipment Loans together with all accrued but unpaid interest thereon shall be
due and payable.

          (c)          Prepayment. Borrowers may prepay the Equipment Loans at
any time, in whole or in part, without penalty or premium except as otherwise
required by Section 2.16 with respect to prepayments of COF Lending Rate Loans.
All principal amounts so repaid or prepaid may not be reborrowed. Agent shall,
promptly following its receipt of any payment or prepayment of the Equipment
Loans, distribute to each Equipment Loan Lender, its pro rata share (based upon
the principal amounts outstanding) of all amounts received by Agent

28

--------------------------------------------------------------------------------



 

 

 

pursuant to this Section 2.3 for each such Lender’s respective account. All
prepayments shall be applied toward scheduled principal reductions payments
owing under Section 2.3(b) in inverse order of maturity.

 

 

 

2.5          Interest Rates. Section 2.4(a) of the Agreement is hereby amended
as follows:

 

 

 

               (a)          Interest Rate Options.

 

 

 

                              (i)          Revolving Loans. Subject to the terms
and conditions hereof, all Revolving Loans, or portions thereof, may be
outstanding as either Prime Lending Rate Portions or LIBOR Lending Rate
Portions, by designating, in accordance with Sections 2.5(b) and 2.6(b), either
the Prime Lending Rate or the LIBOR Lending Rate to apply to all or any portion
of the unpaid principal balance of the Revolving Loans; provided, however, there
shall be no more than three (3) LIBOR Lending Rate Portions of Revolving Loans
outstanding at any time. LIBOR Lending Rate Portions shall be in minimum amounts
each of One Million Dollars ($1,000,000).

 

 

 

                              (ii)          Term Loans. Subject to the terms and
conditions hereof, the Term Loans, or portions thereof, may be outstanding as
either Prime Lending Rate Portions or LIBOR Lending Rate Portions, by
designating, in accordance with Sections 2.5(b) and 2.6(b), either the Prime
Lending Rate, or the LIBOR Lending Rate to apply to all or any portion of the
unpaid principal balance of the Term Loans; provided, however, there shall be no
more than two (2) LIBOR Lending Rate Portions of Term Loans outstanding at any
time. LIBOR Lending Rate Portions of Term Loans shall be in minimum amounts each
of One Million Dollars ($1,000,000).

 

 

 

                               (iii)          Equipment Loans. Subject to the
terms and conditions hereof, all Equipment Loans shall be outstanding as Prime
Lending Rate Portions; provided, however, at any time from and after the
Equipment Loans Conversion Date, Borrowers shall have the option to convert the
entire outstanding balance of Equipment Loans to COF Lending Rate Loans upon
three (3) Business Days’ prior written notice to Agent.. If Borrowers fail to
exercise such option, the Equipment Loans shall continue to be outstanding as
Prime Lending Rate Portions from and after the Equipment Loans Conversion Date.
Once the Equipment Loans have been converted to COF Lending Rate Loans pursuant
to this clause (iii), such COF Lending Rate Loans may not be converted back to
Prime Lending Rate Portions.

 

 

          2.6          Notice of Borrowing Requirements. Section 2.5 of the
Agreement is hereby amended as follows:

                         2.5          Notice of Borrowing Requirements.

 

 

 

                              (a)           Each Borrowing of a Prime Lending
Rate Portion shall be made on a Business Day, and each Borrowing of a LIBOR
Lending Rate Portion shall be made on a LIBOR Business Day.

29

--------------------------------------------------------------------------------



 

 

 

                              (b)          Each Borrowing shall be made upon
telephonic notice given by a Responsible Officer of Borrowers, followed by a
Notice of Borrowing, given by facsimile or personal service, delivered to Agent
at the address set forth in the Notice of Borrowing. If for a Prime Lending Rate
Portion, Agent shall be given such notice no later than 11:00 a.m., Pacific
time, one (1) Business Day prior to the day on which such Borrowing is to be
made, and, if for a LIBOR Lending Rate Portion, Agent shall be given notice no
later than 9:00 a.m., Pacific time, three (3) LIBOR Business Days prior to the
day on which such Borrowing is to be made, and such notice shall state the
amount and purpose thereof (subject to the provisions of Section 2.1). Upon
receipt of any Notice of Borrowing from Borrowers, (x) Agent shall promptly
notify each Revolving Loan Lender or Equipment Loan Lender, as applicable,
thereof, (y) each Revolving Loan Lender or Equipment Loan Lender, as applicable,
will make the amount of its pro rata share of each Borrowing available to Agent
for the account of Borrowers at Agent’s Lending Office for such Loans prior to
10:00 a.m., Pacific time, on the date requested by Borrowers in funds
immediately available to Agent and (z) such Borrowing will then be made
available to Borrowers by Agent crediting the account of Borrowers on the books
of such Lending Office with the aggregate of the amounts made available to Agent
by Revolving Loan Lenders and Equipment Loan Lenders, as applicable, and in like
funds as received by the Agent.

 

 

 

                              (c)          Neither Agent nor any Lender shall
incur any liability to Borrowers in acting upon any telephonic notice which
Agent believes in good faith to have been given by a Responsible Officer of
Borrowers, or for otherwise acting in good faith under this Section 2.5, and in
making any Loans pursuant to telephonic notice.

 

 

 

                              (d)          So long as all of the conditions for
a Borrowing of a Loan set forth herein have been satisfied, Agent shall make the
proceeds of such Loan available to Borrowers on the applicable Borrowing date by
transferring same day funds, equal to the amount of such Loan, in accordance
with written disbursement instructions given by Borrowers to Agent, in form and
substance satisfactory to Agent and otherwise consistent with Section 7.1

         2.7          Conversion or Continuation Requirements. Section 2.6(a) of
the Agreement is hereby amended to add the following sentence at the end thereof
as follows:

 

 

 

If Borrowers elect to convert the entire balance of the Equipment Loans to COF
Lending Rate Loans after the Equipment Loans Conversion Date pursuant to Section
2.4(a)(iii), such COF Lending Rate Loans may not be converted back into Prime
Lending Rate Portions.

 

 

 

2.8          Notes. Sections 2.11(a) and (b) of the Agreement are hereby amended
as follows:

 

 

 

                            (a)           Borrowers agree that, upon the request
to Agent by any Lender made on or prior to the Amendment Date if and to the
extent that such Lender has a Commitment as of the Amendment Date, or in
connection with any

30

--------------------------------------------------------------------------------



 

 

 

assignment pursuant to Section 11.5(c), to evidence such Lender’s Loans, each
Borrower will execute and deliver to such Lender a Revolving Note, Term Note,
and/or Equipment Loans Note, as applicable, substantially in the forms of
Exhibit 2.11(a), with appropriate insertions as to payee, date and principal
amount (each, as amended, supplemented, replaced or otherwise modified from time
to time, a “Note” and, collectively, the “Notes”), payable to the order of such
Lender and in a principal amount equal to the sum of such Lender’s Revolving
Credit Commitment, Term Loan Commitment, and/or Equipment Loan Commitment, as
applicable. Each Note shall (x) be dated the Amendment Date, (y) be payable as
provided herein and (z) provide for the payment of interest in accordance with
Section 2.4.

 

 

 

                              (b)          The Revolving Loans and Borrowers’
obligation to repay the same shall be evidenced by the Revolving Notes, this
Agreement and the books and records of Agent and the Revolving Loan Lenders. The
Term Loans and Borrowers’ obligation to repay the same shall be evidenced by the
Term Loan Notes, this Agreement and the books and records of Agent and the Term
Loan Lenders. The Equipment Loans and Borrowers’ obligation to repay the same
shall be evidenced by the Equipment Loans Notes, this Agreement and the books
and records of Agent and the Equipment Loan Lenders. Agent shall maintain the
Register pursuant to Section 10.13, and a subaccount therein for each Lender, in
which shall be recorded (i) the amount of each Loan made hereunder, whether each
such Loan is a LIBOR Lending Rate Portion, a Prime Lending Rate Portion or COF
Lending Rate Loans, and each Interest Period, if any, applicable thereto, (ii)
the amount of any principal or interest due and payable or to become due and
payable from Borrowers to each Lender hereunder and (iii) both the amount of any
sum received by Agent hereunder from Borrowers and each Lender’s share thereof;
provided, however, any failure by Agent to maintain the Register or any such
subaccount with respect to any Loan or continuation, conversion or payment
thereof shall not limit or otherwise affect Borrowers’ obligations hereunder or
under the Notes.

 

 

 

2.9           Fees. Section 2.15(e) is hereby added to the Agreement as follows:

 

 

 

                             (e)          Borrowers shall pay to Agent for the
ratable account of the Equipment Loan Lenders a fee (the “Equipment Fee”) in the
amount of $5000. The Equipment Fee shall be fully earned and non-refundable, and
shall be due and payable in advance on the Amendment Date.

 

 

          2.10 COF Lending Rate Loans. Article 2 of the Agreement is hereby
amended to add Section 2.16 as follows:

 

 

 

             2.16 Prepayments of COF Lending Rate Loans.

 

 

 

                                                  (i) Agent and Lenders are not
under any obligation to accept any prepayment of the COF Lending Rate Loans
except as described below or as required under applicable law. Borrowers may
prepay the COF

31

--------------------------------------------------------------------------------



 

 

 

 

Lending Rate Loans in increments of Five Hundred Dollars ($500.00) prior to the
Equipment Loans Maturity Date as long as (i) Agent is provided written notice of
such prepayment at least five (5) Business Days prior to the Prepayment Date;
and (ii) Borrowers pays the Prepayment Amount on the Prepayment Date. The notice
of prepayment shall contain the Prepayment Date.

 

 

 

          (ii) The Prepayment Amount shall be due and payable on the Prepayment
Date, and Borrowers shall pay to Agent, for the account of the Equipment Loan
Lenders, as applicable, in addition to any other amount that may then be due
hereunder, the Prepayment Amount on the Prepayment Date. Agent, in its sole
discretion, may accept any prepayment of the COF Lending Rate Loans even if not
required to do so hereunder and may deduct from the amount to be applied against
the COF Lending Rate Loans any other amounts required to be paid as part of the
Prepayment Amount. Agent’s determination of the Prepayment Amount will be
conclusive, absent manifest error. If requested in writing by Borrowers, Agent
will provide Borrowers a written statement specifying the Prepayment Amount.

 

 

 

                    (iii)          BY INITIALING BELOW, BORROWERS ACKNOWLEDGE(S)
AND AGREE(S) THAT: (A) THERE IS NO RIGHT TO PREPAY THE COF LENDING RATE LOANS,
IN WHOLE OR IN PART, WITHOUT PAYING THE PREPAYMENT AMOUNT, EXCEPT AS OTHERWISE
REQUIRED UNDER APPLICABLE LAW; (B) BORROWERS SHALL BE LIABLE FOR PAYMENT OF THE
PREPAYMENT AMOUNT IF AGENT AND LENDERS EXERCISE THEIR RIGHT TO ACCELERATE
PAYMENT OF THE OBLIGATIONS, INCLUDING WITHOUT LIMIT, ACCELERATION UNDER A
DUE-ON-SALE PROVISION; (C) BORROWERS WAIVES(S) ANY RIGHTS UNDER SECTION 2954.10
OF THE CALIFORNIA CIVIL CODE, OR ANY SUCCESSOR STATUTE; AND (D) AGENT AND
LENDERS HAVE MADE THE LOANS EVIDENCED BY THIS AGREEMENT AND THE NOTES IN
RELIANCE ON THESE AGREEMENTS.

 

 

 

BORROWERS’ INITIALS

 

 

--------------------------------------------------------------------------------

 

 

          2.11 Use of Funds. Section 7.1 (c) and (d) of the Agreement are hereby
added to the Agreement as follows:

 

 

 

               (c)          Use any proceeds of the Term Loans for any purpose
other than to refinance $2,500,000 of Revolving Loans outstanding on the
Amendment Date; or

 

 

 

               (d)          Use any proceeds of the Equipment Loans for any
purpose other than as provided in Section 2.3.

 

 

 

2.12 Financial Condition. Section 7.15 (c) of the Agreement is hereby amended to
follows:

32

--------------------------------------------------------------------------------




 

 

 

               (c)          the Quick Ratio, measured as of the end of each
month, at any time to be less than 0.90:1.00.

 

 

 

2.13 Capital Expenditures. Section 7.12 of the Agreement is hereby amended as
follows:

 

 

 

          7.12 Capital Expenditures. Make, or permit any Subsidiary (other than
an Excluded Subsidiary) to make, any Capital Expenditures, or any commitments
therefor, in excess of Five Million Dollars ($5,000,000) in the aggregate, on a
consolidated basis, in any fiscal year; provided, that, if Agent and Lenders
shall consent to an acquisition of all or substantially all of the Assets or the
business of any other Person (a “Permitted Acquisition”), the fixed assets
acquired by Borrowers from such Permitted Acquisition shall be excluded from the
calculation of Capital Expenditures for the purposes hereof; provided, further,
that Agent and Lender are under no obligation to consent to any such acquisition
and Borrowers acknowledge and agree that such consent may be withheld in Agent
and Lenders sole and absolute discretion. Without in any way limiting or
qualifying the foregoing, any such consent to a Permitted Acquisition by Agent
and Lenders shall be based, in part, on Borrowers’ agreement to revise the Debt
Service Coverage Ratio and Capital Expenditures covenants giving effect to such
Permitted Acquisition and otherwise in form and substance satisfactory to Agent
and Lenders in their sole and absolute discretion.

 

 

 

2.14 Remedies. Clause (i) of Section 8.2 of the Agreement is hereby amended as
follows:

 

 

 

(i) with the consent of the Majority Lenders, Agent may or upon the request of
the Majority Lenders, Agent shall, without notice of its election and without
demand, immediately terminate the Revolving Credit Commitments and the Equipment
Loan Commitments, whereupon Lenders’ obligation to make Loans to Borrowers and
Issuing Lender’s obligation to issue Letters of Credit shall immediately cease;

 

 

 

2.15 Replacement of Affected Lenders. The first paragraph of Section 10.16 of
the Agreement is amended as follows:

 

 

 

          10.16 Replacement of Affected Lenders. If any Lender (other than
Agent) (x) is owed a material amount of increased costs under Section 2.7 or
ceases to be obligated to make LIBOR Lending Rate Loans as a result of the
operation of Sections 2.8 or 2.9, (y) refuses to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved pursuant to Section 11.4 by the Majority Lenders, the
Revolving Loan Lenders the Revolving Credit Commitment Percentage of which
aggregate more than 66.67%, the Term Loan Lenders the Term Loans Commitment
Percentage of which aggregate more than 6 6.67% or the Equipment Loan Lenders
the Equipment Loans Commitment Percentage of which aggregate more than 66.67%;
or (z) is in default of its obligations hereunder, then Agent shall have the
right, but not the obligation, to replace such Lender (the “Replaced

33

--------------------------------------------------------------------------------




 

 

 

Lender”) with one or more Eligible Assignees (collectively, the “Replacement
Lender”) provided, that:

 

 

 

2.16 Expenses. Sections 11.3(c) of the Agreement is amended to read as follows:

 

 

 

               (c) each Borrower shall and hereby agrees to indemnify, protect,
defend and hold harmless Agent, Issuing Lender and each Lender and their
respective directors, officers, agents, employees and attorneys (collectively,
the “Indemnified Persons” and individually, an “Indemnified Person”) from and
against (i) any and all losses, claims, damages, liabilities, deficiencies,
judgments, costs and expenses (including attorneys’ fees and attorneys’ fees
incurred pursuant to proceedings arising under the Bankruptcy Code) incurred by
any Indemnified Person (except to the extent that it is finally judicially
determined to have resulted from the gross negligence or willful misconduct of
any Indemnified Person) arising out of or by reason of any litigations,
investigations, claims or proceedings (whether administrative, judicial or
otherwise), including discovery, whether or not Agent, Is suing Lender or any
Lender is designated a party thereto, which arise out of or are in any way
related to (1) this Agreement, the Loan Documents or the transactions
contemplated hereby or thereby, (2) any actual or proposed use by Borrowers of
the proceeds of the Loans, or (3) Agent’s, Issuing Lender’s and Lenders’
entering into this Agreement, the Loan Documents or any other agreements and
documents relating hereto; (ii) any such losses, claims, damages, liabilities,
deficiencies, judgments, costs and expenses arising out of or by reason of the
use, generation, manufacture, production, storage, release, threatened release,
discharge, disposal or presence on, under or about any Borrower’s operations or
property or property leased by any Borrower of any material, substance or waste
which is or becomes designated as Hazardous Materials; (iii) any such losses,
claims, damages, liabilities, deficiencies, judgments, costs and expenses
incurred in connection with any remedial or other action taken by any Borrower
or Agent, Issuing Lender or any Lender in connection with compliance by any
Borrower with any federal, state or local environmental laws, acts, rules,
regulations, orders, directions, ordinances, criteria or guidelines (except to
the extent that it is finally judicially determined to have resulted from the
gross negligence or willful misconduct of any Indemnified Person); and (iv) all
losses and expenses which any Indemnified Person sustains or incurs as a result
of (x) any prepayment of the COF Lending Rate Loans prior to the Equipment Loans
Maturity Date, for any reason, including termination of this Agreement or
pursuant to Section 8.2, or (y) any failure by Borrowers, for any reason, to
borrow any LIBOR Lending Rate Portion in accordance with the terms hereof. The
indemnification set forth herein shall include, without limitation, all losses
and expenses arising from interest and fees that any Lender pays to lenders of
funds it obtained in order to fund the Loans to Borrowers at the LIBOR Lending
Rate, and all losses incurred in liquidating or re-deploying deposits from which
such funds were obtained and loss of profit for the period after termination. If
and to the extent that the obligations of Borrowers hereunder are unenforceable
for any reason, Borrowers hereby agree to make the maximum contribution to the
payment and satisfaction of such obligations to Agent and

34

--------------------------------------------------------------------------------




 

 

 

Lenders which is permissible under applicable law.

 

 

          2.17 Amendments and Waivers. Sections 11.4 (iv) and (v) of the
agreement are hereby amended as follows:

 

 

 

               (iv)     amend, modify or waive any provision of this Agreement
regarding the allocation of prepayment amounts to the Term Loans or the
application of such prepayment amounts to the respective installments of
principal under the respective Term Loans without the written consent of the
Term Loan Lenders the Term Loan Commitment Percentages of which aggregate more
than 66.67%; or amend, modify or waive any provision of this Agreement regarding
the allocation of prepayment amounts to the Revolving Loans or the application
of such prepayment amounts to the respective installments of principal under the
respective Revolving Loans without the written consent of the Revolving Loan
Lenders the Revolving Loan Commitment Percentages of which aggregate more than
66.67%; or amend, modify or waive any provision of this Agreement regarding the
allocation of prepayment amounts to the Equipment Loans or the application of
such prepayment amounts to the respective installments of principal under the
respective Equipment Loans without the written consent of the Equipment Loan
Lenders the Equipment Loan Commitment Percentages of which aggregate more than
66.67%; or

 

 

 

               (v)     subject to clause (i) of this Section 11.4 as it relates
to reducing the amount or extending the scheduled date of maturity of any Loan
or any installment thereof, amend, modify or waive any provision of (x) Section
2.1 or Section 2.11 (to the extent it relates to Revolving Loans) without the
written consent of Revolving Loan Lenders the Revolving Loan Commitment
Percentages of which aggregate more than 66.67%; or (y) Section 2.2 or Section
2.11 (to the extent it relates to Term Loans) without the written consent of
Term Loan Lenders the Term Loan Commitment Percentages of which aggregate more
than 66.67%; or (z) Section 2.3 or Section 2.11 (to the extent it relates to
Equipment Loans) without the written consent of Equipment Loan Lenders the
Equipment Loan Commitment Percentages of which aggregate more than 66.67%; or

 

 

 

2.18 Reference Provision. Section 11.10 of the Agreement is hereby added as
follows:

 

 

 

          11.10 Reference Provision.

 

 

 

               (a) The parties prefer that any dispute between them be resolved
in litigation subject to a Jury Trial Waiver as set forth in this Agreement, the
Notes or the other Loan Documents, but the availability of that process is in
doubt because of the opinion of the California Court of Appeal in Grafton
Partners LP v. Superior Court, 9 Cal.Rptr.3d 511. This Reference Provision will
be applicable until the California Supreme Court completes its review of that
case, and will continue to be applicable if either that court or a California
Court of Appeal publishes a decision holding that a pre-dispute Jury Trial
Waiver

35

--------------------------------------------------------------------------------




 

 

 

provision similar to that contained in this Agreement, the Notes or the other
Loan Documents is invalid or unenforceable. Delay in requesting appointment of a
referee pending review of any such decision, or participation in litigation
pending review, will not be deemed a waiver of this Reference Provision.

 

 

 

               (b)           Other than (i) nonjudicial foreclosure of security
interests in real or personal property, (ii) the appointment of a receiver or
(iii) the exercise of other provisional remedies (any of which may be initiated
pursuant to applicable law), any controversy, dispute or claim (each, a “Claim”)
between the parties arising out of or relating to this Agreement, the Note or
the other Loan Documents, will be resolved by a reference proceeding in
California in accordance with the provisions of Section 638 et seq. of the
California Code of Civil Procedure (“CCP”), or their successor sections, which
shall constitute the exclusive remedy for the resolution of any Claim, including
whether the Claim is subject to the reference proceeding. Except as otherwise
provided in this Agreement, the Notes or the other Loan Documents, venue for the
reference proceeding will be in the Superior Court or Federal District Court in
the County or District where venue is otherwise appropriate under applicable law
(the “Court”).

 

 

 

               (c)          The referee shall be a retired Judge or Justice
selected by mutual written agreement of the parties. If the parties do not
agree, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted. The referee shall be appointed
to sit with all the powers provided by law. Each party shall have one peremptory
challenge pursuant to CCP § 170.6. Pending appointment of the referee, the Court
has power to issue temporary or provisional remedies.

 

 

 

               (d)          The parties agree that time is of the essence in
conducting the reference proceedings. Accordingly, the referee shall be
requested to (a) set the matter for a status and trial- setting conference
within fifteen (15) days after the date of selection of the referee, (b) if
practicable, try all issues of law or fact within ninety (90) days after the
date of the conference and (c) report a statement of decision within twenty (20)
days after the matter has been submitted for decision. Any decision rendered by
the referee will be final, binding and conclusive, and judgment shall be entered
pursuant to CCP §644.

 

 

 

               (e)           The referee will have power to expand or limit the
amount and duration of discovery. The referee may set or extend discovery
deadlines or cutoffs for good cause, including a party’s failure to provide
requested discovery for any reason whatsoever. Unless otherwise ordered, no
party shall be entitled to “priority” in conducting discovery, depositions may
be taken by either party upon seven (7) days written notice, and all other
discovery shall be responded to within fifteen (15) days after service. All
disputes relating to discovery which cannot be resolved by the parties shall be
submitted to the referee whose decision shall be

36

--------------------------------------------------------------------------------




 

 

 

final and binding.

 

 

 

               (f)           Except as expressly set forth in this Agreement,
the referee shall determine the manner in which the reference proceeding is
conducted including the time and place of hearings, the order of presentation of
evidence, and all other questions that arise with respect to the course of the
reference proceeding. All proceedings and hearings conducted before the referee,
except for trial, shall be conducted without a court reporter, except that when
any party so requests, a court reporter will be used at any hearing conducted
before the referee, and the referee will be provided a courtesy copy of the
transcript. The party making such a request shall have the obligation to arrange
for and pay the court reporter. Subject to the referee’s power to award costs to
the prevailing party, the parties will equally share the cost of the referee and
the court reporter at trial.

 

 

 

               (g)           The referee shall be required to determine all
issues in accordance with existing case law and the statutory laws of the State
of California. The rules of evidence applicable to proceedings at law in the
State of California will be applicable to the reference proceeding. The referee
shall be empowered to enter equitable as well as legal relief, provide all
temporary or provisional remedies, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a trial,
including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. The referee’s decision shall be entered by the Court as a
judgment or an order in the same manner as if the action had been tried by the
Court. The parties reserve the right to appeal from the final judgment or order
or from any appealable decision or order entered by the referee. The parties
reserve the right to findings of fact, conclusions of laws, a written statement
of decision, and the right to move for a new trial or a different judgment,
which new trial, if granted, is also to be a reference proceeding under this
provision.

 

 

 

               (h)           If the enabling legislation which provides for
appointment of a referee is repealed (and no successor statute is enacted), any
dispute between the parties that would otherwise be determined by reference
procedure will be resolved and determined by arbitration. The arbitration will
be conducted by a retired judge or Justice, in accordance with the California
Arbitration Act § 1280 through § 1294.2 of the CCP as amended from time to time.
The limitations with respect to discovery set forth above shall apply to any
such arbitration proceeding.

 

 

 

               (i)           THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY, AND THAT THEY ARE IN EFFECT WAIVING THEIR RIGHT TO TRIAL BY JURY IN
AGREEING TO THIS REFERENCE PROVISION. AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR

37

--------------------------------------------------------------------------------




 

 

 

OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT
AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY DISPUTE BETWEEN THEM
WHICH ARISES OUT OF OR IS RELATED TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN
DOCUMENTS.

          2.19 Amendment to Schedule 1.1C. Schedule 1.1C of the Agreement is
hereby amended and restated in its entirety and replaced with the Schedule 1.1 C
attached hereto.

          2.20 Amendment to Exhibit 2.11(a). Exhibit 2.11(a) to the Agreement is
hereby amended and restated in its entirety and replaced with the Exhibit
2.11(a) attached hereto.

          3. Conditions Precedent to Effectiveness of Amendment. The
effectiveness of this Amendment is subject to and contingent upon the
fulfillment of each and every one of the following conditions:

                    (a)          Agent shall have received this Amendment, duly
executed by Borrowers, Lenders and Agent;

                    (b)          Agent shall have received an Addendum to
Revolving Credit Agreement and an Addendum to Security Agreement, duly executed
by Phase Seven, together with all Schedules thereto, in form and substance
satisfactory to Agent and Lenders;

                    (c)          Agent shall have received the Notes payable to
each Lender in the amount of such Lender’s respective Commitments, duly executed
by Borrowers;

                    (d)          Agent shall have received a Stock Pledge
Agreement, duly executed by Parent, together with receipt by Agent for the
ratable benefit of Lenders of the original certificates evidencing one hundred
percent (100%) of the issued and outstanding Capital Stock of Phase Seven,
together with undated stock powers with respect thereto, duly executed;

                    (e)          Agent shall have received, for the pro rata
account of Lenders, (i) a term loan fee of $6,250, which shall be fully earned
and nonrefundable, (ii) the Equipment Fee, which shall be fully earned and
nonrefundable and (iii) all Expenses owing on the Amendment Date;

                    (f)          No Material Adverse Effect shall have occurred,
as determined by Agent in its reasonable discretion;

                    (g)          No Event of Default, Unmatured Event of Default
or Material Adverse Effect shall have occurred;

                    (h)          All of the representations and warranties set
forth herein, in the Loan Documents and in the Agreement shall be true, complete
and accurate in all respects as of the date hereof (except for representations
and warranties which are expressly stated to be true and correct as of the
Closing Date);

                    (i)          With respect to Phase Seven:

38

--------------------------------------------------------------------------------




                         (i)           receipt by Agent of a Certificate of the
Secretary of Phase Seven, dated as of the Amendment Date, certifying (1) the
incumbency and signatures of the Responsible Officers of Phase Seven who are
executing this Agreement and the Loan Documents on behalf of Phase Seven; (2)
the By-Laws of Phase Seven and all amendments thereto as being true and correct
and in full force and effect; and (3) the resolutions of the Board of Directors
of Phase Seven as being true and correct and in full force and effect,
authorizing the execution and delivery of this Agreement and the Loan Documents,
and authorizing the transactions contemplated hereunder and thereunder, and
authorizing the Responsible Officers of Phase Seven to execute the same on
behalf of Phase Seven;

                         (ii)           receipt by Agent of Phase Seven’s
Articles of Incorporation and all amendments thereto, certified by the Secretary
of State of its state of organization and dated a recent date prior to the
Amendment Date;

                         (iii)           receipt by Agent of a certificate of
status and good standing for Phase Seven, dated a recent date prior to the
Amendment Date, showing that Phase Seven is in good standing under the laws of
the state of its state of organization;

                         (iv)           receipt by Agent of a certificate signed
by the President or a Vice President and/or Chief Financial Officer of Phase
Seven, dated as of the Amendment Date, certifying that (1) both immediately
before and immediately after giving effect to the transactions contemplated by
this Agreement and the Loan Documents, Phase Seven is and will be Solvent; (2)
to the best of their knowledge after due and diligent inquiry, the
representations and warranties of Phase Seven contained in this Agreement and
the Loan Documents are true and correct in all material respects, and (3) to the
best of their knowledge after due and diligent inquiry, both immediately before
and immediately after giving effect to the transactions contemplated by this
Agreement and the Loan Documents, no Event of Default is continuing or shall
occur;

                         (v)           receipt by Agent of Uniform Commercial
Code and other public record searches with respect to Phase Seven, in each case
reasonably satisfactory to Agent; and

                         (vi)           receipt by Agent of copies of insurance
binders or insurance certificates for Phase Seven; and

                    (j)           receipt by Agent of such other documents,
instruments and agreements as Agent may reasonably request in connection with
the transactions contemplated hereunder or to perfect or protect the liens and
security interests granted to Agent for the ratable benefit of Lenders in
connection herewith.

          4.          Representations and Warranties. In order to induce Agent
and Lenders to enter into this Amendment, each Borrower hereby represents and
warrants to Agent and Lenders that:

                    (a)           No Event of Default or Unmatured Event of
Default is continuing;

                    (b)           All of the representations and warranties set
forth in the Agreement and the Loan Documents are true, complete and accurate in
all respects (except for representations and warranties which are expressly
stated to be true and correct as of the Closing Date); and

39

--------------------------------------------------------------------------------




                    (c)           This Amendment has been duly executed and
delivered by Borrowers, and after giving effect to this Amendment, the Agreement
and the Loan Documents continue to constitute the legal, valid and binding
agreements and obligations of Borrowers, enforceable in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency, and
similar laws and equitable principles affecting the enforcement of creditors’
rights generally.

          5.           Counterparts; Telefacsimile Execution. This Amendment may
be executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart of
this Amendment by telefacsimile also shall deliver a manually executed
counterpart of this Amendment but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.

          6.           Integration. The Agreement as amended by this Amendment
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and thereof, and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof and thereof.

          7.          Reaffirmation of the Agreement. The Agreement as amended
hereby and the other Loan Documents remain in full force and effect.

[Remainder of page intentionally left blank.]

40

--------------------------------------------------------------------------------



           IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Amendment as of the date first hereinabove written.

 

 

 

 

NATIONAL TECHNICAL SYSTEMS, INC.

 

 

 

By:

// Lloyd Blonder, Senior Vice President,
Chief Financial Officer, Treasurer and
Assistant Secretary

 

 

 

NTS TECHNICAL SYSTEMS dba NATIONAL
TECHNICAL SYSTEMS

 

 

 

By:

// Lloyd Blonder, Senior Vice President,
Chief Financial Officer, Treasurer and
Assistant Secretary

 

 

 

XXCAL, INC.

 

 

 

By:

// Lloyd Blonder, Vice President, Treasurer
and Assistant Secretary

 

 

 

APPROVED ENGINEERING TEST
LABORATORIES, INC.

 

 

 

By:

// Lloyd Blonder, Vice President, Treasurer
and Assistant Secretary

 

 

 

ETCR, INC.

 

 

 

By:

// Lloyd Blonder, Vice President, Treasurer
and Assistant Secretary

41

--------------------------------------------------------------------------------




 

 

 

 

ACTON ENVIRONMENTAL TESTING
CORPORATION

 

 

 

By:

// Lloyd Blonder, Vice President, Treasurer
and Assistant Secretary

 

 

 

 

PHASE SEVEN LABORATORIES, INC.

 

 

 

By:

// Lloyd Blonder, Vice President, Treasurer
and Assistant Secretary

 

 

 

 

COMERICA BANK, in its capacities as Agent,
Issuing Lender and a Lender

 

 

 

By:

// James Ilrang Kim, Vice President

 

 

 

 

FIRST BANK & TRUST, in its capacity as a
Lender

 

 

 

By:

// Pociano F. Oizoh, Vice President

42

--------------------------------------------------------------------------------




Schedule 1.1C
Schedule of Commitments

 

 

 

 

 

 

 

 

 

 

 

 

Revolving Loan Lender

 

Revolving Credit
Commitment

 

Revolving Credit
Commitment Percentage

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Comerica

 

 

$

9,900,000

 

 

 

 

60

%

 

First Bank & Trust

 

 

$

6,600,000

 

 

 

 

40

%

 


 

 

 

 

 

 

 

 

 

 

 

 

Term Loan Lender

 

Term Loan Commitment

 

Term Loan Commitment
Percentage

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Comerica

 

 

$

1,500,000

 

 

 

 

60

%

 

First Bank & Trust

 

 

$

1,000,000

 

 

 

 

40

%

 


 

 

 

 

 

 

 

 

 

 

 

 

Equipment Loan Lender

 

Equipment Loan
Commitment

 

Equipment Loan
Commitment Percentage

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Comerica

 

 

$

1,200,000

 

 

 

 

60

%

 

First Bank & Trust

 

 

$

800,000

 

 

 

 

40

%

 

43

--------------------------------------------------------------------------------